Citation Nr: 1308337	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to October 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded the claim for further due process.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The reopened claim of service connection for residuals of a left ankle injury is REMAND to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in April 2003, the RO denied the application to reopen a claim of service connection for residuals of a left ankle injury; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The additional evidence since the rating decision in April 2003 by the RO, denying the application to reopen the claim of service connection for residuals of a left ankle injury relates to an unestablished fact necessary to substantiate the claim. 






CONCLUSIONS OF LAW

1.  In a rating decision in April 2003, the RO denied the application to reopen the claim of service connection for residuals of a left ankle injury, which became final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been presented to reopen a claim of service connection for residuals of a left ankle injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the new and material evidence claim, as the claim is reopened and remanded, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision by the RO becomes final, if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether the submissions contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).



As the Veteran's claim to reopen was received in November 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim). 

Procedural History and Evidence Previously of Record 

In a rating decision in March 1974, the RO denied the initial claim of service connection residuals of a left ankle injury, because there was no evidence of aggravation of a pre-existing left ankle injury. 



After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, which became a final decision.  38 U.S.C.A. § 7105.  

In a rating decision in April 2003, the RO denied the application to reopen the claim of service connection residuals of a left ankle injury, because the evidence was not new and material.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, which became a final decision.  38 U.S.C.A. § 7105.  

The evidence at the time of the rating decision consisted of the service treatment records, which noted a pre-existing left ankle injury on entrance examination and the findings of a Medical Board that the pre-existing left ankle injury was no aggravated by service. 

Additional Evidence

The additional evidence presented since the rating decision in April 2003 consists of copies of the service treatment records, VA records, private medical records, and lay statements by the Veteran and his family members, his ex-wife, and a friend.

VA records show that in January 2012 the Veteran was evaluated by VA for left ankle pain. The physician noted a 45 year history of left ankle pan that started with an old football injury and progressively worsened during service.  






This evidence is new and material under 38 C.F.R. § 3.156, because it suggests aggravation of the pre-existing left ankle injury in service, the absence of such evidence was the basis for the previous denial of the claim.  Therefore, the claim of service connection for residuals of a left ankle injury is reopened.  

ORDER

As new and material evidence has been presented, the claim of service connection by aggravation of a pre-existing left ankle injury is reopened and, to this extent only, the appeal is granted.


REMAND 

As the RO has not adjudicated the reopened claim of service connection on the merits, due process requires that the claim be remanded for initial consideration by the RO.

Accordingly, the case is REMANDED for the following action:

Ensure VCAA compliance with duty to assist, if necessary to decide the claim obtain a VA medical opinion, then adjudicate on the merits the reopened claim of service connection by aggravation of a pre-existing left ankle condition, applying 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


